UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 07-1207



KWAKU O. KUSHINDANA,

                                            Plaintiff - Appellant,

          versus


NEIGHBORHOOD STABILIZATION FUND, INCORPORATED,

                                             Defendant - Appellee.



                            No. 07-1419



KWAKU O. KUSHINDANA,

                                            Plaintiff - Appellant,

          versus


NEIGHBORHOOD ASSISTANCE CORPORATION OF AMERICA
(NON-PROFIT),

                                             Defendant - Appellee,

          and


CITIMORTGAGE, INCORPORATED, (Missouri),

                                                        Defendant.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, J. Frederick Motz,
District Judges. (1:06-cv-01328-RDB; 1:06-cv-03057-JFM)


Submitted:   July 23, 2007              Decided:   August 17, 2007


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kwaku O. Kushindana, Appellant Pro Se. Douglas E. Fierberg, BODE &
GRENIER, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           In   these   consolidated   appeals,   Kwaku    O.   Kushindana

appeals the district court’s orders dismissing his complaints

against the Neighborhood Stabilization Fund and the Neighborhood

Assistance Corporation of America without prejudice based on the

existence of arbitration agreements between the parties.          We have

reviewed the record and find no reversible error.         Accordingly, we

affirm both orders for the reasons stated by the district court.

Kushindana v. Neighborhood Stabilization Fund, Inc., No. 1:06-cv-

01328-RDB (D. Md. Feb. 28, 2007); Kushindana v. Neighborhood

Assistance Corp. of America, No. 1:06-cv-03057-FJM (D. Md. Apr. 4,

2007).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 3 -